DETAILED ACTION
Claims 1-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II corresponding to claims 8-16 in the reply filed on May 7, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-7 and 17-22 are withdrawn from consideration.
Drawings
The drawings are objected to because there are no lead lines for elements R1-R12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The disclosure is objected to because of the following informalities: page 7 line 15 recites “in a working the direction” which should be “in a working [[the]] direction”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “in particular carpet” in the first line.  The use of “in particular” renders it unclear if the following word is a requirement of the claim or merely a preference.  The examiner has interpreted that the fabric being carpet is not a requirement of the claim.
Claim 9 recites “during generating the piles of one line of piles, the backing fabric is not moved in the working direction, the backing fabric is moved in the working 
Claim 9 recites “the distance” in line 5 with respect to two lines, whereas “a distance” previously is recited with respect to movement of the backing fabric.  Therefore, it is unclear whether “the distance” refers to the previously recited distance associated with the backing fabric, or a new distance that refers to the two lines.
Claim 10 recites “a tufting machine” in line 2, however “a tufting machine” has already been recited in claim 8 line 2 such that it is unclear if a second tufting machine is being recited or the same tufting machine from claim 8, line 2.  The examiner has interpreted the recitation in claim 10 as referring to the same tufting machine of claim 8.
Claim 10 recites “a needle bar” in line 3, however “a needle bar” has already been recited in claim 8 line 2 such that it is unclear if a second needle bar is being recited or the same needle bar from claim 8, line 2.  The examiner has interpreted the recitation in claim 10 as referring to the same needle bar of claim 8.
Claim 10 recites “a needle bar longitudinal direction” in line 3, however “a needle bar longitudinal direction” has already been recited in claim 8 such that it is unclear if a second needle bar longitudinal direction is being recited or the same a needle bar longitudinal direction from claim 8.  The examiner has interpreted the recitation in claim 10 as referring to the same needle bar longitudinal direction of claim 8.

Claim 10 recites “the needle bar” in line 4.  It is unclear if this recitation refers to the “needle bar” recited in claim 8, or the “needle bar” previously recited in claim 10.
Claim 10 recites “the needle bar longitudinal direction” in line 5.  It is unclear if this recitation refers to the “needle bar longitudinal direction” recited in claim 8, or the “needle bar longitudinal direction” previously recited in claim 10.  
Claim 10 recites “each needle” in line 5. It is unclear if this recitation refers to the “needles” recited in claim 8, or the “needles” previously recited in claim 10.  
Claim 10 recites “a stitch” in line 5, however “a stitch” has already been recited in claim 8 such that it is unclear if a second stitch is being recited or the same stitch from claim 8.  The examiner has interpreted the recitation in claim 10 as referring to the same stitch of claim 8.
Claim 10 recites “a pile” in line 6, however “a pile” has already been recited in claim 8 such that it is unclear if a second pile is being recited or the same pile from claim 8.  The examiner has interpreted the recitation in claim 10 as referring to the same pile of claim 8.
Claim 10 recites “a backing fabric” in line 6, however “a backing fabric” has already been recited in claim 8 such that it is unclear if a second backing fabric is being 
Claim 10 recites “the needles” in line 4.  It is unclear if this recitation refers to the “needles” recited in claim 8, or the “needles” previously recited in claim 10.
Claim 10 recites the limitation "the number of yarns" in line 9-10.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 10 recites the limitation "the number of needles" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 11 recites the limitation "the same pile location" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 11 recites “this pile location” in lines 3 and 6.  It is unclear to what “this pile location” refers. Is it the pile location of claim 8 or the same pile location of claim 11.
Claim 14 recites the limitation "the first needle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 14 recites the limitation "the second needle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 16 recites “with the least a part of the pile locations”.  It is unclear what is meant by this phrase.  

Claim 16 recites “a pile location” in line 3 and 5, however “a pile location” is already recited in claim 8 line 11 such that it is unclear if the same pile location is being claimed in claims 8 and 16.
Claim 16 recites “a part of the pile locations” in line 5.  Claim 8 only recites “a pile location” and does not specify multiple pile locations such that “the pile locations” lacks antecedent basis. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 11-13, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US 20090260554).


    PNG
    media_image1.png
    509
    856
    media_image1.png
    Greyscale

Regarding claim 11, the method of Hall includes wherein, for generating two piles at the same pile location (first pile location, see annotated Fig. 6C), a first needle (needle having yarn of color D) having a yarn (yarn D) threaded there through is positioned at this pile location and a first pile is generated by penetrating the backing fabric with the first needle, and, after having generated the first pile (pile formed by D) (needle shifted and extended through backing again, see para. 0035 describing movement of the needle bar and tufting process), a second needle (needle holding yarn B) having a yarn (yarn B) threaded there through is positioned at this pile location and a second pile is generated by penetrating the backing fabric with the second needle (sews a tuft at B). 
Regarding claim 13, the method of Hall includes wherein the yarn threaded through the first needle (yarn D) and the yarn threaded through the second needle (yarn B) have different properties (are different colors).

Regarding claim 12, Hall describes wherein the yarn threaded through the first needle and the yarn threaded through the second needle have the same property (are both yarn and therefore are formed of twisted or spun fibers).  
Regarding claim 15, the method of Hall describes wherein the property defines the yarn color and/or the yarn material and/or the yarn structure (are both yarn and therefore are formed of twisted or spun fibers).  
Regarding claim 16, the method of Hall includes wherein, in association with the least a part of the pile locations (first pile location), two piles (C and D) are generated at a pile location (first pile location), and/or wherein, in association with at least a part of the pile locations, one pile is generated at a pile location, and/or wherein, in association with at least a part of the pile locations, no pile is generated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20090260554) in view of Frost et al. (US 20140283724).
Regarding claim 10 the method of Hall includes wherein the method is carried out by using a tufting machine(10) comprising a needle bar (35) shiftable in a needle bar longitudinal direction (41 to 41’), a plurality of needles (36) being provided on the needle bar following each other in the needle bar longitudinal direction, each needle (36) being individually selectable (can include or not include yarn) for carving out a stitch and thereby generating a pile on a backing fabric, further comprising such a yarn threading that, on the needle bar (35), groups of the needles (group A-E) following each other in the needle bar longitudinal direction and comprising a predetermined number of needles are generated (contain the amount of needles on the needle bar), the needles of each group having yarns of different properties threaded there through (are different colors).
Hall does not explicitly describe the number of yarns of different properties associated with each group being less than the number of needles within each group, such that, within each group, at least two needles have yarns of the same property threaded there through.
In related art, Frost depicts the number of yarns of different properties (A-D, see Fig. 5A) associated with each group being less than the number of needles within each group (there are five needles, but only four colors), such that, within each group, at least two needles have yarns of the same property threaded there through (two needles have the red colored yarn).


    PNG
    media_image2.png
    296
    443
    media_image2.png
    Greyscale

Regarding claim 14, the method of Hall as modified includes wherein, in association with at least a part of the rows of piles, the first needle (needle of D, Hall) and the second needle (needle of B, Hall) are associated with the same group (are in the same group of needles, Hall), and/or wherein, in association with at least a part of the rows of piles, the first needle and the second needle are associated with different groups.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include machines that form . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732    

/ALISSA L HOEY/Primary Examiner, Art Unit 3732